     Case 5:16-cv-12149 Document 54 Filed 04/18/19 Page 1 of 2 PageID #: 328



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


FRANK G. TREADWAY, et al.,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 5:16-cv-12149

BLUESTONE COAL CORP., et al.,

                              Defendants.


                                             ORDER


       The Court has reviewed the Plaintiffs’ proposed Judgment Order (Document 47), the

Defendant’s Objections to Proposed Judgment Order (Document 52), and the Plaintiffs’ Reply to

Defendants’ Objections to Proposed Judgment Order (Document 53).

       The Plaintiffs propose a judgment order memorializing and formally entering judgment on

the parties’ settlement agreement. The mediated settlement agreement established deadlines for

installment payments, together with penalties of $1000 per day for any late payments. The

Defendants object to incorporating the penalties into the judgment order, arguing that the parties

agreed to pre-judgment penalties, but not post-judgment penalties. The Defendants argue that,

following entry of the judgment order, statutory interest should replace the penalties for late

payments. They argue that the penalty is excessive and could result in a windfall for the Plaintiffs

and their counsel. The Plaintiffs contend that the agreement does not distinguish between pre-

and post-judgment treatment of late payments and note that the parties have previously negotiated

reductions in penalties and extensions of deadlines as a result of the Defendants’ late payments.
    Case 5:16-cv-12149 Document 54 Filed 04/18/19 Page 2 of 2 PageID #: 329



They argue that the parties’ mediated settlement agreement is an enforceable contract that should

not be altered by the Court.

       The Court finds that the terms of the mediated settlement agreement are enforceable and

unaltered by the entry of judgment. Nothing in the parties’ mediated settlement agreement limits

the accrual of penalties to late payments prior to the entry of judgment. Indeed, continuing to fail

to make required payments following entry of judgment may properly lead to more stringent, not

less stringent, consequences. The amount of any penalties remains fully in the control of the

Defendants, who can avoid additional penalties by making all payments in full within the agreed-

upon time frame. Accordingly, the Court ORDERS that the Defendant’s Objections to Proposed

Judgment Order (Document 52) be OVERRULED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                              ENTER:         April 18, 2019
